UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6670


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DOUGLAS WALTER CHILDS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:95-cr-00020-MR-1)


Submitted:   January 19, 2011             Decided:   February 22, 2011


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Walter Childs, Appellant Pro Se.    Jerry Wayne Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Douglas   Walter   Childs    appeals    the   district      court’s

order denying Childs’ motion for reconsideration of the district

court’s order denying his petition for a writ of error coram

nobis and motion for appointment of counsel.             We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Childs, No. 1:95-cr-00020-MR-1 (W.D.N.C. Apr. 13, 2010).                   We

dispense   with   oral   argument      because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    2